Citation Nr: 0308940	
Decision Date: 05/12/03    Archive Date: 05/20/03

DOCKET NO.  99-16 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Eric S. Leboff


INTRODUCTION

The veteran had active service from December 1965 until 
December 1968.  The veteran's subsequent service, from 
December 14, 1968 to November 17, 1971 was deemed to be 
dishonorable in a November 1998 administrative decision.  As 
a result, that period of service will not be considered in 
the instant appeal.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) from a November 1998 rating 
decision of the Department of Veterans Affairs (VA), Regional 
Office (RO) in Montgomery, Alabama, which denied the benefit 
sought on appeal.

This case was previously before the Board in January 2001.  
At that time a remand was ordered to accomplish further 
development.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has   been obtained by the RO.

2.  The veteran has been diagnosed with PTSD. 

3.  The evidence of record verifies an in-service stressor.


CONCLUSION OF LAW

PTSD was incurred during active service.  38 U.S.C.A. §§ 101, 
1110, 1112, 1113, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION


Initial matters

The VCAA

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2002).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has enhanced 
its duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim.  See 
generally VCAA.  

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claim and to assist 
him in obtaining the relevant evidence, and finds that the 
provisions of the law and regulation apply to the veteran's 
claim.  The Board further finds that development of the issue 
on appeal has proceeded in accordance with the law and 
regulations. 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002); 38 
C.F.R. § 3.159 (2002).

Duty to Notify

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is necessary to substantiate the claim.  
VA will also inform the veteran which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that the veteran provide any 
evidence in his possession that pertains to the claim.  38 
C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

A rating decision, statement of the case, and supplemental 
statement of the case, apprised the veteran of the reasons 
and bases for the VA decision, as well as the applicable law.  
A March 2003 letter apprised the veteran of the information 
and evidence he needed to submit to substantiate his claim, 
as well as VA's development assistance.  Based on the above, 
the Board finds that the requirements under the VCAA with 
respect to the duty to notify have been satisfied in this 
case and that no further notice is required.

Duty to Assist

In general, the VCAA provides that VA will also make 
reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VA's duty includes making efforts 
to obtain his service medical records, if relevant to the 
claim; other relevant records pertaining to service; VA 
medical records; and any other relevant records held by any 
other source.  The veteran is also required to provide the 
information necessary to obtain this evidence, including 
authorizations for the release of medical records.  In a 
claim for disability compensation, VA will provide a medical 
examination which includes a review of the evidence of record 
if VA determines it is necessary to decide the claim.  38 
U.S.C.A. §§ 5103, 5103A (West Supp. 2002); 38 C.F.R. § 3.159 
(2002).

The Board finds that the RO has provided adequate assistance 
in the development of the veteran's claims.  The veteran's 
service medical reports are of record, as well as personnel 
records and Unit History reports from the Department of the 
Army.  Moreover, VA post service clinical reports are 
associated with the claims file.  Also of record are VA 
examination reports.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  There is no indication in the file 
that there are additional relevant records that have not yet 
been obtained.

Relevant law and regulations

Service connection- in general

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2002).  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  Additionally, service 
connection shall be established for a disability which is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Service connection- PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. 
§ 4.125(a) require that a diagnosis of a mental disorder 
conform to the American Psychiatric Association, Diagnostic 
and Statistical Manual of Mental Disorders, Fourth Edition 
(1994).  

Further relating to claims of service connection for PTSD, in 
Zarycki v. Brown, 6 Vet. App. 91 (1993), the United States 
Court of Appeals for Veterans Claims (Court) set forth the 
analytical framework and line of reasoning for determining 
whether a veteran was exposed to a recognizable stressor 
during service, which, as discussed above, is an essential 
element in solidifying a claim for service connection for 
PTSD.  In Zarycki, it was noted that, under 38 U.S.C.A. 
1154(b), 38 C.F.R. 3.304(d) and (f), and the applicable 
provisions contained in VA Manual 21-1, the evidence 
necessary to establish the incurrence of a recognizable 
stressor during service to support a claim of service 
connection for PTSD will vary depending on whether the 
veteran "engaged in combat with the enemy."  See Hayes v. 
Brown, 5 Vet. App. 60 (1993).  The determination as to 
whether the veteran "engaged in combat with the enemy" is 
made, in part, by considering military citations that 
expressly denote as much.  Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  However, the Court has recently held that the 
Board may not rely strictly on combat citations or the 
veteran's military occupational specialty to determine if he 
engaged in combat; rather, other supportive evidence of 
combat experience may also be accepted.  See Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996); West v. Brown, 7 Vet. 
App. 70, 76 (1994).  If combat is affirmatively indicated, 
then the veteran's lay testimony regarding claimed combat-
related stressors must be accepted as conclusive as to their 
actual occurrence and no further development or corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of such service."  Zarycki, 6 Vet. App. at 98.

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran, 6 Vet. 
App. at 288-89 (1994).  The veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor.  Dizoglio, 9 Vet. App. at 166 (1996).  
Further, an opinion by a mental health professional based on 
a post-service examination of the veteran cannot be used to 
establish the occurrence of a stressor.  Moreau v. Brown, 9 
Vet. App. at 395-96 (1996); Cohen v. Brown, 10 Vet. App. 128 
(1997).  

Factual background

Personnel records reflect that the veteran's Military 
Occupational Specialty was that of General Vehicle Repairman.  

The veteran's service medical records reveal no psychological 
abnormalities at the time of his October 1964 enlistment 
examination.  A report of medical history completed at that 
time denied any nervous trouble.  An additional examination 
conducted in November 1965 was also negative for any 
psychological difficulties.  A clinical record dated June 
1968 noted complaints of worry and sleeplessness, and a 
provisional diagnosis of acute depression was rendered.  

A Unit History of the 572D Transportation Company, of which 
the veteran was a member, is associated with the claims file.  
That document, dated June 1968, revealed that members of the 
veteran's unit encountered mines and increasingly prevalent 
sniper fire while on convoys.  Several trucks were damaged by 
mines.  The unit History report also indicated an attack by 
hostile forces against the 3d Ordnance Battalion Ammunition 
Supply Depot at Long Binh.  Such attacks occurred in October 
1966, November 1966 and December 1966.  Additionally, the 
Long Binh Ammunition Depot was sabotaged in February 1967.  

A VA treatment report dated January 1998 noted that the 
veteran was suffering from progressively worsening 
depression, anhedonia, loneliness, sleep impairment and 
suicidal ideation.  In a mental health questionnaire the 
veteran stated that while in service, an ammunition dump was 
blown up, which caused him to become fearful.  He believed 
that he saw a mushroom cloud.  The veteran also indicated 
that he was shot at during service.  He explained that he saw 
soldiers throwing c-rations into the road, in an attempt to 
lure children out in the street, for the purpose of running 
them over.  The veteran also stated that he tried to kill a 
man, a Sergeant, and that he felt no desire to live.  
Additional records dated January 1998 indicated that the 
veteran was briefly hospitalized during service for a 
psychiatric condition, after he threatened the Sergeant.  
That hospitalization appears to have occurred subsequent to 
the veteran's period of honorable service, however.  For 
example, the record contains reports from the 
neuropsychiatric clinic dated January 1969, during which time 
the veteran's service is characterized as dishonorable.   

A March 1998 VA outpatient treatment report contained an 
assessment of PTSD.  

The veteran was examined by VA in August 1998.  At that time, 
the veteran reported that he had thoughts of Vietnam almost 
every day, and that he experienced nightmares.  He also 
reported avoidance behavior, and felt a detachment and 
distrust of others.  The veteran further described symptoms 
of irritability and exaggerated startle response.  In 
discussing his Vietnam experience, the veteran stated that he 
was riding convoys and was "down in the swamps."  He did 
not describe any particular stressful events.  The Axis I 
diagnosis was post-traumatic stress disorder, mild to 
moderate.

In a statement dated July 1999, the veteran discussed his in-
service stressor experiences.  First, he stated that he was 
approximately a half-mile away from the Bien Hoa ammunition 
dump when it was blown up in 1967.  He stated that the 
explosion was so intense that he believed an atomic bomb had 
been dropped.  Window panes broke and buildings cracked in 
Siagon, 20 miles away from the blast.  As a second stressor, 
the veteran stated that he witnessed the death of a fellow 
serviceman.  The individual was driving a truck when he ran 
into a load of South Vietnamese telephone poles that were not 
visible to the driver.  The poles went through the windshield 
and hit the serviceman in the head and chest.  The veteran 
reported having witnessed pieces of that soldier's skull on 
the front of the truck.  The incident occurred outside his 
Base on highway 1 at Bien Hoa.  The veteran could not recall 
the victim's name.  

The veteran further elaborated on his in-service stressors in 
correspondence dated July 2001.  He stated that upon arrival 
in Vietnam in November 1966, he flew into Long Binh.  He 
stated that, as his plane was on approach to the airport it 
was fired upon, requiring the pilot to engage in a vertical 
climb.  The plane had to circle in the air for an extended 
time before the assault on the airport had abated.  From the 
plane, flashes of the firefight were visible.  The veteran 
then again discussed the explosion at the Bien Hoa ammunition 
dump, which occurred a half mile from where the veteran was 
situated.  He also reiterated his account of a serviceman 
being killed when his truck drove into a load of telephone 
poles.  That incident occurred in either August or September 
of 1967.  

Multiple VA outpatient treatment reports dated from September 
1998 to July 2001 contained diagnoses of PTSD.    

The veteran was most recently examined by VA in December 
2002.  The veteran recounted 3 stressor events, all 
previously detailed above.  An Axis I diagnosis of PTSD, 
chronic, was rendered.

Analysis

As previously stated, a successful service connection claim 
for PTSD will contain the following three elements: (1) a 
current medical diagnosis of PTSD; (2) medical evidence of a 
causal nexus between current symptomatology and the claimed 
in-service stressor; and (3) credible supporting evidence 
that the claimed in-service stressor actually occurred.  38 
C.F.R. 3.304(f); Moreau v. Brown at 389.  After a thorough 
review of the evidence, the Board concludes that these 
criteria have been met, warranting an award of service 
connection.  The reasons and bases for this determination 
will be detailed below.

The evidence of record contains numerous diagnoses of PTSD, 
including those rendered upon VA examination in August 1998 
and December 2002.  Moreover, it must be presumed that these 
diagnoses of PTSD were based upon American Psychiatric 
Association, Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (1994).  As noted in Cohen v. 
Brown, 10 Vet. App. 128 (1997), mental health professionals 
are experts and are presumed to know the DSM requirements 
applicable to their practice and to have taken them into 
account in providing a diagnosis.  Cohen, 10 Vet. App. at 
140.  Thus, the first element of a claim of entitlement to 
service connection for PTSD has been established. 

The veteran contends that his presently diagnosed PTSD 
relates to service.  In raising such a contention, he 
described 3 specific in-service stressor events.  First, he 
claims that in November 1966, the plane he was traveling in 
was shot at, and the pilot had to circle indefinitely while 
witnessing a battle below.  Second, the veteran reported that 
he was approximately a half mile away from an ammunition dump 
in Bien Hoa at the time an explosion occurred there.  
Finally, the veteran claimed to have witnessed the death of a 
fellow serviceman who drove his truck into a load of 
telephone poles in either August or September of 1967.  

In discussing the requirement of an in-service stressor, it 
is essential to consider whether the veteran engaged in 
combat with the enemy.  If such evidence of combat is 
demonstrated, then the veteran's own account of stressful 
events is sufficient corroboration and would establish that 
element of a service connection claim for PTSD.  However, in 
the present case, the evidence does not reveal that the 
veteran engaged in combat with the enemy.  His personnel 
records do not show any combat-related awards, such as a 
Silver Star Medal or a Purple Heart.  Moreover, the veteran's 
Military Occupational Specialty of General Vehicle Repairman 
is not suggestive of combat.  No other evidence demonstrates 
that the veteran engaged in combat with the enemy.

As the veteran has not been shown to have engaged in combat, 
independent evidence is required to corroborate the veteran's 
statement as to the occurrence of the claimed stressors.  See 
Doran, 6 Vet. App. at 288-89 (1994).  In the present case, 
the Unit History Report maintained by the Department of the 
Army corroborates the veteran's account of an explosion at an 
ammunitions dump in Bien Hoa.  In so finding, the Board 
acknowledges that such documents do not specifically state 
that an "explosion" occurred, but they did note that the 
facility had been "sabotaged" by enemy forces.  Such 
notation sufficiently verifies the veteran's contentions, and 
such interpretation is in accordance with the Board's 
obligation to apply the benefit of the doubt in favor of the 
veteran when there is an approximate balance of positive and 
negative evidence regarding the merits of an issue.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this manner, 
the requirement of establishing the occurrence of an in-
service stressor has been satisfied.

Finally, in order to establish service connection for PTSD, 
the evidence must show medical evidence of a causal nexus 
between current symptomatology and the claimed in-service 
stressor.  In the present case, a VA examination report dated 
December 2002 contained the veteran's accounts of stressful 
events during his military career, including the explosion at 
the ammunition dump in Bien Hoa.  Thus, the examiner was 
aware of that explosion, and of the veteran's proximity to 
it, in rendering his diagnosis of PTSD.  Thus, the final 
element of a service connection claim for PTSD has been 
satisfied.

In conclusion, the evidence of record includes a diagnosis of 
PTSD, rendered by a medical professional with knowledge of 
the veteran's claimed in-service stressors.  Moreover, one 
such stressor has been independently verified.  Accordingly, 
a grant of service connection is appropriate.  The Board 
notes that in reaching the conclusion that the evidence is in 
support of the claim, resolution of doubt in the veteran's 
favor has been applied where appropriate.  See 38 U.S.C.A. 
§ 5107; Gilbert, 1 Vet. App. 49 (1990).
 

ORDER

Service connection for PTSD is granted.



	                        
____________________________________________
	U.R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

